Citation Nr: 0833466	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-19 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the appellant meets basic eligibility requirements 
for service-connected disability compensation benefits for 
injuries resulting from a motor vehicle accident in 
March 1993, to include cervical spine injury (claimed as 
broken neck), left shoulder injury, head injury, nose injury, 
and right facial injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The appellant had active military service from December 1961 
to December 1963.  He had later service in the reserves from 
December 1963 to July 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  Although the issues certified for appellate review 
were phased as entitlement to service connection for cervical 
spine injury (claimed as broken neck), left shoulder injury, 
head injury, nose injury, and right facial injury, the Board 
has rephrased the issue to more accurately reflect the 
underlying issue in the case.  


FINDINGS OF FACT

1.  The appellant sustained serious injuries in a motor 
vehicle accident (MVA) in Alabama in March 1993.  

2.  The appellant has shown that he was returning directly 
from inactive duty training to his home at the time of the 
accident.  

3.  As a result of the March 1993 MVA the appellant sustained 
multiple injuries including:  traumatic injury requiring C-5-
C6 diskectomy with fusion and plating; closed head injury; 
multiple right facial injuries including right orbital blow-
out fracture and multiple facial lacerations and avulsion 
injury to the right ear; lacerations over the bridge of the 
nose and right nasolabial fold; and abrasions of the left 
shoulder.  


CONCLUSION OF LAW

The appellant was on inactive duty training, to include 
authorized travel status, at the time of his MVA in 
March 1993, in which he sustained multiple injuries 
including:  traumatic injury requiring C-5-C6 diskectomy with 
fusion and plating; closed head injury; multiple right facial 
injuries including right orbital blow-out fracture and 
multiple facial lacerations and avulsion injury to the right 
ear; lacerations over the bridge of the nose and right 
nasolabial fold; and abrasions of the left shoulder.  
38 U.S.C.A. §§ 101, 106(d), 1110 (West 2002); 38 C.F.R. 
§§ 3.6, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board acknowledges that VA has duties related to notice 
and assistance to a claimant in the development of a claim as 
mandated under the provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008) and 38 C.F.R. § 3.159 (2007).  In 
this case, the Board concludes that no further notice or 
assistance is required as the outcome of the Board's decision 
is favorable to the appellant, and no prejudice to the 
appellant could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384. 393 (1993).  

An Alabama Uniform Traffic Accident Report shows that in 
March 1993 the appellant's automobile was struck by another 
vehicle as the appellant attempted to turn left from Route 78 
onto Blue Eye Trailer Park Road.  The appellant's vehicle was 
overturned and came to a rest on its top.  The appellant was 
partially ejected from his automobile, and the passenger in 
his vehicle died at the scene.  The driver of the other 
vehicle was arrested for driving under the influence.  The 
accident report shows the accident occurred at 6:05pm.  It 
lists the appellant's address as Anniston, Alabama.  

Records from the University of Alabama Medical Center show 
that the appellant was transferred to that hospital on the 
date of the accident.  Hospital discharge summaries show the 
appellant sustained multiple injuries including:  traumatic 
injury requiring C-5-C6 diskectomy with fusion and plating; 
closed head injury, right facial injuries including right 
orbital blow-out fracture and multiple facial lacerations and 
avulsion injury to the right ear; lacerations over the bridge 
of the nose and right nasolabial fold; and abrasions of the 
left shoulder.  

The appellant has submitted a Naval Reserve Annual Retirement 
Point record for the anniversary year July 1992 to July 1993, 
which shows the appellant earned inactive points in 
March 1993 on the date of the accident and on the prior day.  
The appellant has also submitted a Naval Reserve Earnings 
Statement, which shows he received payment for drill with his 
reserve unit on the date in March 1993 when the accident 
occurred and for the prior day.  In addition, the appellant 
submitted a May 1989 letter from the Commander Naval Reserve 
Force to the appellant, care of his commanding officer at the 
Naval Reserve Center, Gadsden, Alabama.  

At the December 205 hearing, the appellant testified that at 
the time of the March 1993 accident he had two homes, one in 
Anniston, Alabama, and the other at the Blue Eye Mobile Home 
Park in Lincoln, Alabama, which he bought in 1990.  In this 
regard, the appellant has submitted letters from Coosa Valley 
Electrical Cooperative, which show he had electric service at 
the Blue Eye Mobile Home Park from April 1990 through 
March 31, 1993.  At the hearing, the appellant testified that 
he had informed his reserve unit of his second address so 
that he could be contacted at any time.  The appellant's 
service medical records show he was seen periodically at the 
Naval Reserve Center in Gadsden, Alabama, and those records 
indicate there was to be base closure in 1994.  The records 
refer to a motor vehicle accident in March 1993, and a letter 
from the Naval & Marine Corps Reserve Center shows the 
appellant was placed in a temporary not physically qualified 
status in May 1994.  

At the hearing, the appellant testified that on Saturday 
morning, the day before the March 1993 accident, he left from 
his home in Lincoln at the trailer park and drove to Gadsden 
for his two-day reserve drill.  He stated that the drill 
ended at approximately 5pm on Sunday, he talked for about 10 
or 15 minutes with other reservists, and then drove back to 
Lincoln.  He testified that on the way he stopped for about 5 
minutes to pick up his wife, and they were turning onto the 
road to the trailer park when the MVA occurred in which he 
was injured and his wife was killed.  At the hearing, he 
testified as to the route he traveled from Gadsden and 
submitted a map of Alabama.  On the map, he indicated the 
trip from Gadsden to Lincoln takes about 50 minutes, and he 
testified that the route he traveled is a direct route from 
Gadsden to Lincoln.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The term active 
military, naval or air service includes active duty, any 
period of active duty for training (ACDURTRA) during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in line of duty, and any 
period of inactive duty for training (INACTDUTRA) during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).  

Any individual who is disabled or dies from an injury while 
proceeding directly to or returning directly from ACDUTRA or 
INACDUTRA shall be deemed to have been on ACTURA or INACDUTRA 
at the time such injury was incurred.  In determining whether 
the individual was disabled or died from an injury so 
incurred, VA shall take into consideration:  the hour on 
which the individual began to proceed or return; the hour on 
which the individual was scheduled to arrive for, or on which 
the individual ceased to perform, such duty; the method of 
travel performed; the itinerary; the manner in which the 
travel was performed; and the immediate cause of disability 
or death.  Whenever any claim is filed alleging that the 
claimant is entitled to benefits by these provisions, the 
burden of proof shall be on the claimant.  38 U.S.C.A. 
§ 106(d); 38 C.F.R. § 3.6(e).  

The Board finds that service department records submitted by 
the appellant along with his service medical records 
establish that the appellant's Naval Reserve unit drills took 
place in Gadsden, Alabama, and that he participated in 
INDACTRA with drill dates including the date of the MVA in 
March 1993 and the prior day.  The Board accepts as credible 
the appellant's testimony that the drill period ended at 
approximately 5pm on Sunday, that he drove directly from 
Gadsden to his second residence near Lincoln, that the route 
included driving through Lincoln where he picked up his wife 
and proceeded directly toward the Blue Home Mobile Home Park, 
with the MVA occurring as he turned onto the road into the 
trailer park.  

As noted above, 38 U.S.C.A. § 106(d) requires evidence that 
the appellant was "retuning directly" from his INACDUTRA.  
To "return" is to go or come back, as to a former place, 
position, state, etc.  THE RANDOM HOUSE COLLEG DICTIONARY 
EBSTER'S NINTH NEW COLLEGIATE DICTIONARY 1128, (1980).  
"Directly" means in a direct line, way, or manner; 
straight; at once.  Id. at 376.  

The Board notes that on the map of Alabama he submitted, the 
appellant indicated the driving time from Gadsden to his home 
near Lincoln was approximately 50 minutes.  Examination of 
the map shows the driving distance to be approximately 38 
miles, and this, in the Board's judgment, is consistent with 
the 50-minute travel time indicated by the appellant.  This, 
in turn, is consistent with the official accident report, 
which reports the MVA in which the appellant sustained 
injuries occurred at 6:05pm.  Further, the Board accepts as 
credible the appellant's testimony that stopping to pick up 
his wife in Lincoln did not effectively divert him from the 
direct route from Gadsden to his home near Lincoln from which 
he had departed the previous morning for the weekend drill.  
Further, the Board accepts as credible the appellant's 
testimony that he was returning to his second home at the 
Blue Eye Mobile Home Park, and that it was a residence of his 
is supported by the letters from Coosa Valley Electric 
Cooperative.  Thus, notwithstanding the appellant having 
stopped to pick up his wife, the Board finds that the 
appellant has shown he was "returning directly" from his 
drill with the Naval Reserves to his second home at Blue Home 
Mobile Home Park within the meaning of the applicable 
regulation.  

In summary, the appellant has shown he was retuning directly 
from authorized INACDUTRA at the time of the accident.  
38 U.S.C.A. § 106(d).  The Board therefore concludes the 
appellant was on INACDUTRA at the time of his MVA in 
March 1993 in which he sustained multiple injuries including:  
traumatic injury requiring C-5-C6 diskectomy with fusion and 
plating; closed head injury; multiple right facial injuries 
including right orbital blow-out fracture and multiple facial 
lacerations and avulsion injury to the right ear; lacerations 
over the bridge of the nose and right nasolabial fold; and 
abrasions of the left shoulder.  


ORDER

As the appellant was returning directly from INACDUTRA at the 
time on his MVA in March 1993 in which he sustained injuries 
including:  traumatic injury requiring C-5-C6 diskectomy with 
fusion and plating; closed head injury; multiple right facial 
injuries including right orbital blow-out fracture and 
multiple facial lacerations and avulsion injury to the right 
ear; lacerations over the bridge of the nose and right 
nasolabial fold; and abrasions of the left shoulder, his 
appeal is granted.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


